Citation Nr: 0102312	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
status-post fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to July 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
by the Baltimore, Maryland RO, which granted service 
connection for a right knee disability, a left knee 
disability, and a left ankle disability, all rated as 
noncompensable from July 1993.  In February 1996, the ratings 
for the veteran's service-connected right and left knee 
disabilities were both increased from 0 percent to 10 
percent, effective from July 1993.  In July 1998, the rating 
for the veteran's service-connected left ankle disability was 
increased from 0 percent to 10 percent, effective from July 
1993.  This case was before the Board in July 1996 when it 
was remanded for additional development. 

In September 1999 the Board issued a decision denying 
entitlement to ratings in excess of 10 percent each for 
chondromalacia of the right knee, chondromalacia of the left 
knee and status post fracture of the left ankle.  On June 12, 
2000, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) issued an order which granted the 
Secretary's motion for remand and to stay further 
proceedings, vacated the Board's September 1999 decision and 
remanded that matter to the Board for action in compliance 
with the motion.


REMAND

In the decision of September 1999, the Board denied 
entitlement to ratings in excess of 10 percent each for 
chondromalacia of the right knee, chondromalacia of the left 
knee and status post fracture of the left ankle.  The Board 
noted that the evidence of record was negative for any 
objective showing of significant increased functional 
impairment due to the veteran's reports of pain in his right 
knee, left knee and left ankle.

In June 2000, the Court remanded the issue to the Board in 
accordance with the Secretary's Motion for Remand and To Stay 
Further Proceedings filed in March 2000.  In the Secretary's 
Motion, it was noted that remand was required for 
readjudication based upon consideration of the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that VA rating examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  The provisions of 38 C.F.R. § 4.59 require that the 
rating of a disability involving any form of arthritis must 
include consideration of the extent of pain on motion of the 
arthritic joint.  38 C.F.R. § 4.59.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court also held that Diagnostic Codes pertaining 
to range of motion do not subsume 38 C.F.R. § 4.40 and § 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The Secretary's Motion also noted that, in light of the x-ray 
evidence of degenerative changes in both of the veteran's 
knees, remand was required for readjudication based upon 
consideration of the requirements of 38 C.F.R. § 4.59 and 
VAOPGCPREC 9-98, August 14, 1998.  In VAOPGCPREC 9-98, the 
General Counsel noted that a separate rating for arthritis 
could be based on x-ray findings and painful motion under 
38 C.F.R. § 4.59 pursuant to Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  See also Hicks v. Brown, 8 Vet. App. 
417 (1995).  In light of the Secretary's Motion and Court 
Order, the Board finds that the veteran should be scheduled 
for a VA orthopedic examination.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated or examined him for his 
right knee, left knee and left ankle 
disabilities since his December 1997 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment relating to the 
veteran's right knee, left knee and left 
ankle disabilities since December 1997.  
All records obtained should be associated 
with the claims folder.

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
right knee disability, left knee 
disability and left ankle disability. All 
indicated tests and x-ray examinations 
should be conducted.  The claims folder 
must be made available to the examiner 
for review.

The examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present in the right 
knee, left knee and left ankle.  In 
addition, determinations on pain with use 
of the right knee, left knee and left 
ankle should be noted and described.

The examiner should be asked to determine 
whether the veteran's right knee, left 
knee and left ankle exhibit pain, 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  If such 
determinations are not feasible, this 
should be stated for the record and the 
reasons provided.

The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the right knee, 
left knee and left ankle are used 
repeatedly over a period of time.  These 
determinations should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  Again, 
if such determinations are not feasible, 
this should be stated for the record and 
the reasons provided.

3.  Thereafter, the RO should review the 
case and determine whether the report of 
examination requested above complies with 
the dictates of the Court in the DeLuca 
case.  If not, corrective action should 
be implemented.  Thereafter, the RO 
should readjudicate the veteran's claims. 
In doing so, the RO should consider the 
principles set forth by the Court in 
Fenderson regarding initial ratings for 
service-connected disabilities.  
Consideration should also be given to 
whether a separate disability rating for 
degenerative arthritis is warranted for 
either knee, pursuant to VAOPGCPREC 9-98.

If any decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



